
	
		III
		111th CONGRESS
		1st Session
		S. RES. 334
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Hatch (for himself,
			 Mr. Udall of New Mexico,
			 Mr. Reid, Mr.
			 Bennett, Mr. Crapo,
			 Mr. Lugar, Mr.
			 Durbin, Mr. Brown,
			 Mr. Begich, and Mr. Casey) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		
			November 16, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating Thursday, November 19, 2009, as
		  Feed America Day.
	
	
		Whereas Thanksgiving Day celebrates the spirit of selfless
			 giving and an appreciation for family and friends;
		Whereas the spirit of Thanksgiving Day is a virtue upon
			 which the Nation was founded;
		Whereas according to the Department of Agriculture,
			 roughly 35,000,000 people in the United States, including 12,000,000 children,
			 continue to live in households that do not have an adequate supply of food;
			 and
		Whereas selfless sacrifice breeds a genuine spirit of
			 thanksgiving, both affirming and restoring fundamental principles in our
			 society: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 Thursday, November 19, 2009, as Feed America Day; and
			(2)encourages the
			 people of the United States to sacrifice 2 meals on Thursday, November 19,
			 2009, and to donate the money that they would have spent on such food to a
			 religious or charitable organization of their choice for the purpose of feeding
			 the hungry.
			
